NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

BAY AREA RENAISSANCE FESTIVAL                 )
OF LARGO, INC.,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4669
                                              )
QUEST DIAGNOSTICS CLINICAL                    )
LABORATORIES, INC., and CYNTHIA               )
COOK,                                         )
                                              )
             Appellees.                       )
                                              )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster, Jr.,
and Martha J. Cook, Judges.

Sarah Lahlou-Amine of Banker Lopez
Gassler P.A., Tampa, for Appellant.

Riley F. Kennedy of Adams/Coogler, P.A.,
West Palm Beach; and Ian E. Robinson of
Adams/Coogler, P.A., West Palm Beach
(substituted as counsel of record), for
Appellee Quest Diagnostics Clinical
Laboratories, Inc.

Raymond N. Seaford of Law Office of
Raymond N. Seaford, P.A., Tampa,
for Appellee Cynthia Cook.
PER CURIAM.


           Affirmed.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.




                                  -2-